 

Exhibit 10.3

 

VRINGO, INC.

 

TO

 

COMPUTERSHARE TRUST COMPANY, N.A., as Trustee

 

 

 

 

SECOND SUPPLEMENTAL INDENTURE TO

INDENTURE DATED MAY 4, 2015

(SENIOR DEBT SECURITIES)

 

Dated as of March 9, 2016

 

 

 
 

 

Senior Secured Notes

 

 

 

 

 

 

 

VRINGO, INC.

 

SECOND SUPPLEMENTAL INDENTURE TO

INDENTURE DATED MAY 4, 2015

(SENIOR DEBT SECURITIES)

 

SENIOR SECURED NOTES

 

SECOND SUPPLEMENTAL INDENTURE, dated as of March 9, 2015 (this “Second
Supplemental Indenture”), between VRINGO, INC., a Delaware corporation (the
“Company”), and Computershare Trust Company, N.A., a national banking
association, as Trustee (the “Trustee”).

RECITALS

A. The Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of May 4, 2015, (the “Base Indenture”), providing for the
issuance from time to time of Securities (as defined in the Base Indenture) by
the Company, and a First Supplemental Indenture thereto, dated as of May 4, 2015
(the “First Supplemental Indenture” and, together with the Base Indenture, the
“Indenture”).

B. Section 2.01 of the Indenture provides for various matters with respect to
any series of Securities issued under the Indenture to be established in an
indenture supplemental to the Indenture.



C. Section 9.02 of the Indenture and Section 16 of the Notes allows the Company
and the Trustee to enter into an indenture supplemental to the Indenture with
the written consent of each Holder of Securities in order to supplement the
Indenture for the purpose of changing or eliminating certain provisions of the
Indenture and the Notes.

 

D. The Company wishes to amend and restate the Notes to, among other things,
remove the conversion feature, discontinue the payment of principal prior to the
Maturity Date (subject to certain exceptions), extend the Maturity Date and
amend the Interest Rate as permitted hereby.

 

E. Each Holder of the Notes has provided its written consent to this Second
Supplemental Indenture.

 

F. The execution of this Second Supplemental Indenture by the parties hereto is
in all respects authorized by the provisions of the Indenture.

 

NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH, for and in
consideration of the premises and the issuance of the series of Securities
provided for herein, it is mutually agreed, for the equal and proportionate
benefit of all Holders of the Securities of such series, as follows:

 

ARTICLE I

 

RELATION TO INDENTURE; DEFINITIONS

 

Section 1.1 RELATION TO INDENTURE; HOLDERS DEEMED TO BE BOUND. This Second
Supplemental Indenture constitutes an integral part of the Indenture. All
references herein to the Indenture shall mean the Indenture, as amended and
supplemented by this Second Supplemental Indenture. Any holder of the Notes,
subsequent to the written consent provided by the current holders of the Notes
approving the terms and execution of this Second Supplemental Indenture, shall
be bound by the terms and conditions of the Indenture as amended and
supplemented by this Second Supplemental Indenture.

 



 

 

 

Section 1.2 DEFINITIONS. For all purposes of this Second Supplemental Indenture:

 

(a) Capitalized terms used herein without definition shall have the meanings
specified in the Indenture or in the Securities, as applicable;

 

(b) All references herein to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Second Supplemental
Indenture; and

 

(c) The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Second Supplemental Indenture.

 

ARTICLE II

 

AMENDMENT OF INDENTURE

 

Section 2.1 AMENDMENT OF CERTAIN PROVISIONS.

 

a.Section 2.1 of the First Supplemental Indenture is hereby amended and restated
in its entirety as follows:

 

Section 2.1 TITLE. There shall be a series of Securities designated the “Amended
and Restated Senior Secured Note” (the “Notes”).

 

b.Section 2.4 of the First Supplemental Indenture is hereby amended and restated
in its entirety as follows:

 

Section 2.4 PRINCIPAL PAYMENT DATE. 102% of the principal amount of the Notes
outstanding (together with any accrued and unpaid interest and other amounts)
shall be payable in accordance with the terms and conditions set forth in the
Notes on the Maturity Date, as defined in the Notes.

 

c.Section 2.5 of the First Supplemental Indenture is hereby amended and restated
in its entirety as follows:

 

 

Section 2.5 INTEREST AND INTEREST RATES. The rate of interest on the Notes shall
be 10% per annum, subject to adjustment as provided in the Notes, accruing from
the Amended and Restated Issuance Date (as defined in the Notes), and shall be
payable at such times and in the manner set forth in the Notes. Any interest to
be paid with respect to any Note will, as provided in the Indenture and the
Notes, be paid to the record holder of such Note on the applicable Interest Date
in cash, as set forth in the Notes.

 

d.Section 2.11 of the First Supplemental Indenture is hereby deleted in its
entirety and replaced with the phrase [Intentionally Omitted]., and any and all
references to such section and any obligations thereunder are hereby deleted
throughout the Indenture, and such section shall be of no further force or
effect.

 

e.The Form of Security attached as Exhibit A to the First Supplemental Indenture
shall be replaced in its entirety with the Form of Security attached hereto as
Exhibit A.

 



 

 

 

Section 2.2 OTHER AMENDMENTS TO INDENTURE. All definitions in the Indenture
which are used exclusively in the sections and clauses deleted pursuant to
Section 2.1 of this Second Supplemental Indenture or whose sole use or uses in
the Indenture were eliminated in the revisions set forth in Sections 2.1 of this
Second Supplemental Indenture are hereby deleted. All cross-references in the
Indenture to sections and clauses deleted by Section 2.1 of this Second
Supplemental Indenture shall also be deleted in their entirety.

 

ARTICLE III

 

MISCELANEOUS PROVISIONS

 

Section 3.1 TRUSTEE NOT RESPONSIBLE FOR RECITALS. The recitals herein contained
are made by the Company and not by the Trustee, and the Trustee assumes no
responsibility for the correctness thereof. The Trustee makes no representation
as to the validity or sufficiency of this Second Supplemental Indenture.

 

Section 3.2 ADOPTION, RATIFICATION AND CONFIRMATION. The Indenture, as
supplemented and amended by this Second Supplemental Indenture, is in all
respects hereby adopted, ratified and confirmed.

 

Section 3.3 CONFLICT WITH INDENTURE; TRUST INDENTURE ACT. Notwithstanding
anything to the contrary in the Indenture, if any conflict arises between the
terms and conditions of this Second Supplemental Indenture (including, without
limitation, the terms and conditions of the Form of Security attached hereto as
Exhibit A) and the Indenture, the terms and conditions of this Second
Supplemental Indenture (including the Notes) shall control; provided, however,
that if any provision of this Second Supplemental Indenture or the Notes limits,
qualifies or conflicts with a provision of the Trust Indenture Act that is
required under such Act to be a part of and govern this Second Supplemental
Indenture, the latter provisions shall control. If any provision of this Second
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that may be so modified or excluded, the latter provisions shall be deemed
to apply to the Indenture as so modified or excluded, as the case may be.

 

Section 3.4 AMENDMENTS; WAIVER. This Second Supplemental Indenture may be
amended by the written consent of the Company and the Holders of a majority of
Notes. No provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought.

 

Section 3.5 SUCCESSORS. This Second Supplemental Indenture shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns, including any purchasers of the Notes.

 

Section 3.6 SEVERABILITY. If any provision of this Second Supplemental Indenture
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Second Supplemental Indenture in that jurisdiction or the
validity or enforceability of any provision of this Second Supplemental
Indenture in any other jurisdiction.

 

Section 3.7 COUNTERPARTS. This Second Supplemental Indenture may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

 

Section 3.8 GOVERNING LAW. THIS SECOND SUPPLEMENTAL INDENTURE AND EACH SECURITY
ISSUED HEREUNDER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first above written.

 





  VRINGO, INC.         By:       Name:     Title:

 

ATTEST:         By:       Name:     Title:  

 

 

 

  





  Computershare Trust Company, N.A. as Trustee         By:     Name:     Title:
   

 

 

 

 

EXHIBIT A

 

(FORM OF SECURITY)

 



 

 